[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence        : November 27, 1992 Date of Application     : December 16, 1992 Date Application Filed  : December 18, 1992 Date of Decision        : May 25, 1993
Application for review of sentence imposed by the Superior Court, Judicial District of Fairfield, at Bridgeport, Docket number CR90-59265;
William Shipul, Esq., Defense Counsel, for Petitioner.
Richard Palumbo, Esq., Assistant State's Attorney, for the State.
Sentence Affirmed.
BY THE DIVISION:
The petitioner, who was twenty years of age at the time of his sentencing was sentenced after pleading guilty, as follows:
Manslaughter, 1st degree      (53a-55(a)(2)      20 years
Conspiracy to Commit Murder   (53a-48, 53a-54a)  10 years concurrent
The total effective sentence was a term of twenty years.
The factual background in this case began with a verbal altercation between the petitioner and two of his friends, and three other men, apparently over a break-up of a romance between the sister of one of the men in the petitioner's threesome and a member of the second trio. When a fist fight broke out the petitioner's group fled, stating they would return. At approximately 8:52 p.m. on December 3, 1990, they did return to the scene. Witnesses stated that the petitioner was armed with a shotgun and a co-defendant had a CT Page 5834 rifle. They began shooting at a group of people in the P.T. Barnum Housing project. That group ran for safety, but a ten year old boy did not reach safety before being shot and killed by a rifle bullet. Five days later the petitioner and his two companions were arrested in Illinois and returned to Connecticut to face the charges in this state.
The petitioner asks the Division to distinguish him from his two co-defendants, one of whom, who did have a criminal record, also having been sentenced to a twenty year term. He points out that he was the youngest of the three men, without a criminal record, and was influenced by the "wrong crowd," and that there was no specific intent to kill the child.
The sentencing judge was made aware of these factors but concluded that, given the gravity of the crime, and the nature of it, the twenty year sentence recommended by the State (with the right to argue for less) was appropriate. The Review Division agrees with that analysis.
The petitioner was a willing participant in this senseless killing. He, with his friends made known that they would return after the initial confrontation. They armed themselves for that purpose and when they returned, simply began firing indiscriminately into or at a group of people, seemingly unconcerned that the life of an innocent ten year old child could be snuffed out through such callous indifference.
The Division is not persuaded that the petitioner's background and degree of participation warrants a sentence modification. Pursuant to the provisions of Connecticut Practice Book Section 942, we find the sentence to be appropriate and proportionate. It is affirmed.
Klaczak, J.
Purtill, J.
Norko, J.
Purtill, Klaczak and Norko, J.s, participated in this decision. CT Page 5835